Broyles, C. J.
The .defendant was convicted of making whisky, and his motion for a new trial embraced the usual general grounds only. The evidence connecting him with the offense charged, while wholly circumstantial, was sufficient to authorize the jury to find that it excluded every reasonable hypothesis except that of his guilt. The cases cited in the brief of counsel for plaintiff in error are clearly distinguishable *126by their particular facts from the instant case. The overruling of the motion for a new trial was not error.
Decided June 13, 1933.
Wolver M. Smith, Rupert A. Brown, John B. Gamble, for plaintiff in error.
Henry H. West, solicitor-general, contra.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.